Title: To James Madison from James Monroe, 9 September 1812
From: Monroe, James
To: Madison, James


Dear Sir
Washington Sepr 9. 1812
I have nothing from you to day. Col Cass has arrivd & gives the same acct. heretofore recd. from others of the surrender of Detroit.
Genl Cushing thinks that a power to grant a volunteer comn., to give effect to the law, is a necessary construction of it. I shall, unless some other view be taken in the course of the day, accept such a comn. & set out in discharge of it, in a few days. A short hesitation has taken place in the hope of hearing further from you. But your letter of yesterday is perhaps all that you can say. To morrow we shall probably hear whether you intend to return immediately, & I shall be govd. by your decision. If still at home I shall pass by your house.
The enclosed is interesting to the parties. They say they cannot get to Hallafax in any other mode, & that thier interest depending there is of immense value. The rule must (to accomadate them) either be repealed or modified. Affectionately yr friend
Jas Monroe
